DETAILED ACTION
Claims 1 – 10 have been presented for examination.
This office action is in response to submission of the application on 04/25/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record taken individually or in combination discloses the claim 1 method of packaging radioactive dismantled parts, comprising: 

    PNG
    media_image1.png
    567
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    524
    media_image2.png
    Greyscale

, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

None of the prior art of record taken individually or in combination discloses the claim 6 method of packaging dismantled parts, comprising: 

    PNG
    media_image3.png
    421
    575
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    820
    579
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    642
    570
    media_image5.png
    Greyscale
, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Lou et al. (CN 107808210) teaches a genetic algorithm dismantlement scheme for a product. However does not teach loading each dismantled part into a packaging box, and does not teach computing a first adaptation value of each coding chromosome according to the loading capacity, weight and the dose rate limitation of each packaging box.

Remi-Omosowon, A. (GB 2524952) teaches packing containers (i.e. jobs) using a genetic algorithm, and teaches a weight constraint on the container, and teaches a chromosome represented as an order-based list of stacks having an orientation property.  However does not teach a coding/position/weight/dose-rate chromosome of the genetic algorithm, and does not teach computing a first adaptation value of each coding chromosome according to the loading capacity, weight and the dose rate limitation of each packaging box. 

Gunpinar et al. “A two-dimensional bin packing-based split-and-pack approach for decomposing large three-dimensional structures into convex items” teaches cutting a 3D part into sections and optimally placing them into bins.  However does not teach this in combination with a genetic algorithm.

Pasha, A. “Geometric Bin Packing Algorithm for Arbitrary Shapes” teaches voxelizing a part, and teaches a chain code matrix to represent the placing of the objects in containers, and teaches breaking down the problem into subproblems, and teaches optimizing the packing with a cumulative dose constraint of the container. However does not teach at least proceeding with an analysis of the plurality of first cubes and the plurality of second cubes of each bounding body along an analysis axis such that each of the first cubes and the second cubes has a voxel-line-bunch on each analysis position, and does not teach combining each voxel-line-bunch of each bounding body as a voxel model, and does not teach a number of packaging boxes, and does not teach computing a first adaptation value of each coding chromosome according to the loading capacity, weight and the dose rate limitation of each packaging box.

Tiwari, S. “Development and Integration of Geometric and Optimization Algorithms for Packing and Layout Design” teaches voxelizing a part. However does not teach at least proceeding with an analysis of the plurality of first cubes and the plurality of second cubes of each bounding body along an analysis axis such that each of the first cubes and the second cubes has a voxel-line-bunch on each analysis position, and does not teach combining each voxel-line-bunch of each bounding body as a voxel model.

Miao, Y. “Packaging optimization of engineering problems” teaches a part bounding box, and using Boolean algebra to construct a solid object using voxels, and teaches using a genetic algorithm for optimizing packing a single container.  However does not teach and does not teach a number of packaging boxes, and does not teach computing a first adaptation value of each coding chromosome according to the loading capacity, weight and the dose rate limitation of each packaging box.

Feng et al. “Hybrid genetic algorithms for the three-dimensional multiple container packing problem” teaches that large/small items can be assigned to different chromosomes and packed into different containers, and that the chromosome define the packing sequence and rotations.  However does not teach computing a first adaptation value of each coding chromosome according to the loading capacity, weight and the dose rate limitation of each packaging box.

Bortfeldt et al. “A hybrid genetic algorithm for the container loading problem” teaches packing boxes in a container according to a weight constraint using a genetic algorithm.  However does not teach and does not teach a number of packaging boxes, and does not teach computing a first adaptation value of each coding chromosome according to the loading capacity, weight and the dose rate limitation of each packaging box.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method of packaging radioactive dismantled parts, comprising: 

    PNG
    media_image6.png
    763
    560
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    429
    530
    media_image7.png
    Greyscale
.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “flipping”, “proceeding with voxelization”, “proceeding with a Boolean algebra”, “proceeding with an analysis of the plurality of first cubes and the plurality of second cubes of each bounding body along an analysis axis”, “combining each voxel-line-bunch” amount to various geometric operations on a dismantled part.  Further, the “coding each dismantled part”, “calculating packaging data of each dismantled part“, “setting each permutation number”, “mating and mutating each coding chromosome”, “setting each voxel model”, “mating and mutating each position chromosome”, and “integrating the position coordinate, the orientation code and the permutation number” amounts to various steps of a genetic algorithm.  Further, all the steps can be intangible since the “flipping” can operate on a virtual dismantled part (see the instant application Figure 3).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: loading each dismantled part into the packaging box, to which each dismantled part belongs, according to the packaging data corresponding to each packaging box.  For example, the “loading” amounts to reciting the words “apply it” because the results from the genetic algorithm are utilized directly without any further analytical or manipulative steps (i.e. as an automaton) (see MPEP 2106.04(d)(I)).  Further, the improvement is wholly enabled by the steps of the genetic algorithm in combination with geometric operations, and the loading does not produce any further optimization whatsoever (i.e. it merely implements the optimized packaging from the abstract idea).  Further, apart from using the results of the abstract idea, the manner of the loading of the parts is recited at a high-level of generality.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “loading” amount(s) to reciting the words “apply it” (see MPEP 2106.05(f)).  For at least these reasons, the claim(s) are not patent eligible.

Dependent claims 2 – 3 recite(s) the same statutory category as the parent claim(s), and further recite(s): 

    PNG
    media_image8.png
    101
    568
    media_image8.png
    Greyscale
in claim 2; and

    PNG
    media_image9.png
    55
    563
    media_image9.png
    Greyscale
 in claim 3. The recited limitations further limit the geometric operations on the dismantled part in the parent claim, while maintaining their mathematical character.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claims 4 – 5 recite(s) the same statutory category as the parent claim(s), and further recite(s): 

    PNG
    media_image10.png
    172
    567
    media_image10.png
    Greyscale
 in claim 4; and 

    PNG
    media_image11.png
    168
    575
    media_image11.png
    Greyscale
 in claim 5.  The recited limitations further limit the genetic algorithm steps in the parent claim, while maintaining their mathematical character.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 6 recites a statutory category (i.e. a process) method of packaging dismantled parts, comprising: 

    PNG
    media_image12.png
    615
    573
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    819
    576
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    569
    578
    media_image14.png
    Greyscale
. The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “flipping”, “proceeding with voxelization”, “proceeding with a Boolean algebra”, “proceeding with a simulation analysis of the plurality of first cubes and the plurality of second cubes of each bounding body along an analysis axis”, “combining each voxel-line-bunch” amount to various geometric operations on a dismantled part.  Further, the “coding each dismantled part”, “calculating permutation data“, “setting each permutation number”, “mating and mutating each coding chromosome”, “integrating the permutation number”, “calculating weight data”, “setting the weight varying value”, “mating and mutating each of the weight chromosome”, “integrating the weight varying value”, “calculating position data”, “setting each voxel model”, “mating and mutating each position chromosome”, “integrating the position coordinates and the orientation codes”, “calculating dose rate data”, “setting a dose rate”, “mating and mutating each dose-rate chromosome”, and “integrating the dose rate” amounts to various steps of a genetic algorithm.  Further, all the steps can be intangible since the “flipping” can operate on a virtual dismantled part (see the instant application Figure 3).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: loading each dismantled part into the packaging box, to which each dismantled part belongs, according to the permutation data, the weight data, the position data and the dose rate data corresponding to each packaging box..  For example, the “loading” amounts to reciting the words “apply it” because the results from the genetic algorithm are utilized directly without any further analytical or manipulative steps (i.e. as an automaton) (see MPEP 2106.04(d)(I)).  Further, the improvement is wholly enabled by the steps of the genetic algorithm in combination with geometric operations, and the loading does not produce any further optimization whatsoever (i.e. it merely implements the optimized packaging from the abstract idea).  Further, apart from using the results of the abstract idea, the manner of the loading of the parts is recited at a high-level of generality.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “loading” amount(s) to reciting the words “apply it” (see MPEP 2106.05(f)).  For at least these reasons, the claim(s) are not patent eligible.

Dependent claims 7 – 8 recite(s) the same statutory category as the parent claim(s), and further recite(s): 

    PNG
    media_image15.png
    107
    568
    media_image15.png
    Greyscale
in claim 7; and

    PNG
    media_image16.png
    50
    564
    media_image16.png
    Greyscale
 in claim 8. The recited limitations further limit the geometric operations on the dismantled part in the parent claim, while maintaining their mathematical character.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claims 9 – 10 recite(s) the same statutory category as the parent claim(s), and further recite(s): 

    PNG
    media_image17.png
    162
    561
    media_image17.png
    Greyscale
 in claim 9; and 

    PNG
    media_image18.png
    163
    570
    media_image18.png
    Greyscale
 in claim 10.  The recited limitations further limit the genetic algorithm steps in the parent claim, while maintaining their mathematical character.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148